Order, Family Court, New York County (Jody Adams, J.), entered on or about December 14, 2010, which, following a fact-finding hearing, determined that respondent mother permanently neglected the subject child, terminated her parental rights to the child, and transferred custody and guardianship to petitioner and the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The record amply demonstrates the diligent efforts by petitioner agency to assist respondent in overcoming her lifelong drug abuse problems, including repeated relapses, mental health concerns, and resistance to the Agency’s efforts (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). The record also amply demonstrates that respondent permanently neglected the child by her failure to plan for his future. Respondent’s drug addiction and antisocial personality disorder impeded her ability to care for the child, who has profound special needs, and she admitted that she regularly sent him to school dirty, unkempt, smelling of urine, and with a sore on his head, when he was in her care.
*654The court properly determined that it is in the child’s best interests to terminate respondent’s parental rights given her inability to overcome her deficiencies as a parent in the approximately three years since placement.
We have considered respondent’s additional arguments and find them unavailing. Concur — Tom, J.P., Andrias, Saxe, Moskowitz and Acosta, JJ.